Citation Nr: 1127119	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  06-03 514A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to November 1981 and from October 1983 to April 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In April 2010 the Board remanded this matter for the RO to schedule the Veteran for a hearing at the San Diego RO before a member of the Board.  The reason for this remand was explained in the body of the remand and is reiterated here:  

In his Form 9 substantive appeal, received in February 2006, the Veteran marked the box that indicated he wanted a Travel Board hearing at the RO.  In a June 2006 Hearing Options letter, he opted for a Decision Review Officer hearing at the RO instead of a Board hearing.  The Veteran was scheduled for an RO formal hearing in August 2006, for which he failed to appear.

In August 2007, the Veteran submitted a new Hearing Options letter, now choosing a hearing before the RO Decision Review Officer and also before the Travel Board.  

In August 2010, the RO sent a letter to the Veteran informing him of a hearing scheduled for September 2010.  He testified before a Decision Review Officer, not a Board member, at a hearing held at the RO in September 2010.  There is no mention in the transcript of that hearing of any hearing before a member of the Board.  In particular, there is no mention that the Veteran wished to withdraw his request for a hearing before a member of the Board.  

Regulation provides that a request for a hearing before a member of the Board may be withdrawn by an appellant at any time before the date of the hearing.  38 C.F.R. § 20.702(e).  

In a deferred rating decision dated one month after the hearing, the Decision Review Officer stated that the "veteran stated at his personal hearing on 9-15-10 that he no longer wanted a Travel Board Hearing."  There is, however, following the Board's detailed review of the transcript, no statement in that transcript of the Veteran mentioning a Board hearing or withdrawing his hearing request, either directly or indirectly.  

The evidence of record is insufficient for the Board to determine that the Veteran has withdrawn his request for a hearing before a member of the Board.  Therefore, the Board will again remand this matter so that the Veteran is given an opportunity to have a hearing before a member of the Board.  If the Veteran determines that he does not want a hearing before a member of the Board his withdrawal must be in such form that there is no ambiguity that he is withdrawing his request.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at the San Diego RO before a member of the Board, as requested, in the order that the request was received.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


